     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.26 Page 1 of 24




     GRAYLAW GROUP, INC.
 1   26500 Agoura Road, #102-127
     Calabasas, CA 91302
 2
     Telephone: (818) 532-2833
 3   Facsimile: (818) 532-2834
     MICHAEL E. ADLER          SBN 236115
 4   meadler@graylawinc.com
 5   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 6
     San Francisco, California 94108
 7   Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
 8   HARMEET K. DHILLON SBN: 207873
     harmeet@dhillonlaw.com
 9   NITOJ P. SINGH         SBN: 265005
10   nsingh@dhillionlaw.com

11   GERAGOS & GERAGOS
     A PROFESSIONAL CORPORATION
12   644 South Figueroa Street
     Los Angeles, California 90017-3411
13   Telephone: (213) 625-3900
14   Facsimile: (213) 232-3255
     MARK J. GERAGOS             SBN 108325
15   mark@geragos.com
     BEN J. MEISELAS SBN 277412
16   ben@geragos.com
     MATTHEW M. HOESLY SBN 289593
17   mhoesly@geragos.com
18
     Attorneys for Plaintiffs and the Proposed Class
19
                              UNITED STATES DISTRICT COURT
20                          SOUTHERN DISTRICT OF CALIFORNIA

                                                       Case No. '20CV1395 MMA WVG
21
     PROFITWISE ACCOUNTING INC, a                               ______________________
22   California corporation, individually and on
     behalf of all others similarly situated,          CLASS ACTION COMPLAINT FOR
23                                                     DECLARATORY RELIEF AND
                                   Plaintiff,          DAMAGES
24              vs.
25
     BANK OF AMERICA, N.A.; FIRST HOME
26   BANK; FROST BANK; JPMORGAN CHASE
     BANK, N.A.; PACIFIC ENTERPRISE
27   BANK; READYCAP LENDING, LLC; U.S.
28
                                                   1
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.27 Page 2 of 24




     BANK NATIONAL ASSOCIATION; and
 1   WELLS FARGO BANK, N.A.,
 2
                                    Defendants.
 3

 4

 5          Plaintiff Profitwise Accounting Inc (“Profitwise” or “Plaintiff”) brings this class action

 6   complaint on behalf of itself and those similarly situated against defendants Bank of America,

 7   N.A.; First Home Bank; Frost Bank; JPMorgan Chase Bank, N.A.; Pacific Enterprise Bank;

 8   Readycap Lending, LLC; U.S. Bank National Association; and Wells Fargo Bank, N.A.

 9   (hereinafter “Defendants”), to obtain fees owed to Plaintiff as a result of its work as an agent to

10   assist small business borrowers (the “Applicants”) in getting federally guaranteed loans

11   through the Paycheck Protection Program (“PPP”), a federal program implemented to provide

12   small businesses with loans to combat the economic impact of COVID-19. Federal regulations

13   require Defendants to pay Plaintiff and the proposed Class for their work as agents who

14   facilitated loans between Defendants and small businesses. Despite precise regulatory

15   requirements stating that agent fees are owed to Plaintiff, Defendants have failed to pay Plaintiff

16   and the Class Members. Instead, Defendants have kept the agent fees for themselves. Plaintiff

17   alleges the following based upon its knowledge and upon information and belief, including

18   investigations conducted by its attorneys.

19   //

20                                            I. PARTIES

21           1.       Plaintiff Profitwise Accounting Inc (“Profitwise”) is a corporation organized

22   and authorized to do business, and doing business, in the State of California since December

23   2004. David Heistein, CPA is the owner of Profitwise and is a licensed CPA in good standing

24   since 2007. Profitwise is located in San Diego, California, and provides personalized tax and

25   accounting guidance to local businesses. Although Plaintiff assisted its clients with preparing

26   their application(s) for a PPP loan from the Defendants, Defendants have failed to pay Plaintiff

27   the agent fees Defendants owe Plaintiff for Plaintiff’s work in securing the PPP loans.

28           2.       Defendant Bank of America, N.A. is a national bank. Its principal place of
                                                     2
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.28 Page 3 of 24




 1   business is in Charlotte, North Carolina. Bank of America, N.A. conducts substantial business

 2   in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans

 3   for three Applicants of Bank of America, N.A. in an amount of approximately $50,000. Although

 4   Applicants’ PPP loans were funded by Bank of America, N.A., based on information and belief,

 5   Bank of America, N.A. has taken custody of the money owed to Plaintiff from the Federal

 6   Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

 7           3.       Defendant First Home Bank is a Florida chartered bank. Its principal place of

 8   business is in St. Petersburg, Florida. First Home Bank conducts substantial business in this

 9   District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans for one

10   Applicant of First Home Bank in an amount of approximately $15,000. Although Applicant’s

11   PPP loan was funded by First Home Bank, based on information and belief, First Home Bank

12   has taken custody of the money owed to Plaintiff from the Federal Government, yet failed to pay

13   Plaintiff the statutorily required agent fees that Plaintiff is owed.

14           4.       Defendant Frost Bank is a Texas chartered bank. Its principal place of business

15   is in San Antonio, Texas. Frost Bank conducts substantial business in this District. Plaintiff acted

16   in the statutorily defined role of an agent in securing PPP loans for one Applicant of Frost Bank

17   in an amount of approximately $25,000. Although Applicant’s PPP loan was funded by Frost

18   Bank, based on information and belief, Frost Bank has taken custody of the money owed to

19   Plaintiff from the Federal Government, yet failed to pay Plaintiff the statutorily required agent

20   fees that Plaintiff is owed.

21           5.       Defendant JPMorgan Chase Bank, N.A. is a national bank. Its principal place

22   of business is in New York, New York. JPMorgan Chase Bank, N.A. conducts substantial

23   business in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP

24   loans for nine Applicants of JPMorgan Chase Bank, N.A. in an amount of approximately

25   $220,000. Although Applicants’ PPP loans were funded by JPMorgan Chase Bank, N.A., based

26   on information and belief, JPMorgan Chase Bank, N.A. has taken custody of the money owed

27   to Plaintiff from the Federal Government, yet failed to pay Plaintiff the statutorily required agent

28   fees that Plaintiff is owed.
                                                       3
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.29 Page 4 of 24




 1           6.       Defendant Pacific Enterprise Bank is a California chartered bank. Its principal

 2   place of business is in Irvine, California. Pacific Enterprise Bank conducts substantial business

 3   in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans

 4   for one Applicant of Pacific Enterprise Bank in an amount of approximately $120,000. Although

 5   Applicant’s PPP loan was funded by Pacific Enterprise Bank, based on information and belief,

 6   Pacific Enterprise Bank has taken custody of the money owed to Plaintiff from the Federal

 7   Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

 8           7.       Defendant Readycap Lending, LLC is an approved non-bank, U.S. Small

 9   Business Administration Preferred Lender. Its principal place of business is in New York, New

10   York. Readycap Lending, LLC conducts substantial business in this District. Plaintiff acted in

11   the statutorily defined role of an agent in securing PPP loans for one Applicant of Readycap

12   Lending, LLC in an amount of approximately $10,000. Although Applicant’s PPP loan was

13   funded by Readycap Lending, LLC, based on information and belief, Readycap Lending, LLC

14   has taken custody of the money owed to Plaintiff from the Federal Government, yet failed to pay

15   Plaintiff the statutorily required agent fees that Plaintiff is owed.

16           8.       Defendant U.S. Bank National Association is a national bank. Its principal place

17   of business is in Cincinnati, Ohio. U.S. Bank National Association conducts substantial business

18   in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans

19   for one Applicant of U.S. Bank National Association in an amount of approximately $10,000.

20   Although Applicant’s PPP loans were funded by U.S. Bank National Association, based on

21   information and belief, U.S. Bank National Association has taken custody of the money owed to

22   Plaintiff from the Federal Government, yet failed to pay Plaintiff the statutorily required agent

23   fees that Plaintiff is owed.

24           9.       Defendant Wells Fargo Bank, N.A. is a national bank. Its principal place of

25   business is in Sioux Falls, South Dakota. Wells Fargo Bank, N.A. conducts substantial business

26   in this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans

27   for two Applicants of Wells Fargo Bank, N.A. in an amount of approximately $30,000. Although

28   Applicants’ PPP loans were funded by Wells Fargo Bank, N.A., based on information and belief,
                                                       4
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.30 Page 5 of 24




 1   Wells Fargo Bank, N.A. has taken custody of the money owed to Plaintiff from the Federal

 2   Government, yet failed to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

 3   //

 4                                  II. JURISDICTION AND VENUE

 5           10.      The Court has original jurisdiction over this action under the Class Action

 6   Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some

 7   members of the proposed Class have different citizenship from Defendant(s); (2) the proposed

 8   class consists of more than 100 persons or entities; and (3) the claims of the proposed members

 9   of the Class exceed $5,000,000 in the aggregate.

10           11.      This Court also has original jurisdiction over this action under 28 U.S.C. §1331

11   because the action arises under the laws of the United States, including the Coronavirus Aid,

12   Relief, and Economic Security Act, the CARES Act (P.L. 116-136), and the SBA Regulations

13   (as defined below).

14           12.      This Court has personal jurisdiction over Defendants because Defendants do

15   business in this District, and a substantial number of the events giving rise to the claims alleged

16   herein took place in this District.

17           13.      The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

18   Plaintiff’s principal place of business is located in this District, and a substantial part of the

19   events or omissions giving rise to the alleged claims occurred in this District. Plaintiff, on behalf

20   of its clients, applied for the PPP loans while in this District and Defendants, marketed,

21   promoted, and took applications for the PPP loans in this District.

22   //

23                                   III. FACTUAL ALLEGATIONS

24                                                  Background

25           14.      On January 21, 2020, the Center for Disease Control and Prevention (“CDC”)

26   confirmed the first U.S. case of a new coronavirus, known as COVID-19.

27           15.      On January 30, 2020, the World Health Organization (“WHO”) declared the

28   COVID-19 outbreak to be a “public health emergency of international concern.”
                                                      5
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.31 Page 6 of 24




 1          16.       On March 4, 2020, California Governor Gavin Newsom proclaimed a State of

 2   Emergency to exist in California as a result of the threat of COVID-19.

 3          17.       On March 11, 2020, the WHO declared that the spread of COVID-19 had

 4   become a pandemic.

 5          18.       On March 13, 2020, President Trump issued the Coronavirus Disease 2019

 6   (COVID-19) Emergency Declaration applicable to the United States, which declared that the

 7   pandemic was of “sufficient severity and magnitude to warrant an emergency declaration for all

 8   states, territories and the District of Columbia.”

 9          19.       The Trump Administration expressly recognized that with the COVID-19

10   emergency, “many small businesses nationwide are experiencing economic hardship as a direct

11   result of the Federal, State, and local public health measures that are being taken to minimize the

12   public’s exposure to the virus.” See Business Loan Program Temporary Changes; Paycheck

13   Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA PPP Final Rule”).

14          20.       On March 25, 2020, in response to the economic damage caused by the COVID-

15   19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and Economic Security

16   Act, the CARES Act (P.L. 116-136). The CARES Act was passed by the House of

17   Representatives the following day and signed into law by President Trump on March 27, 2020.

18   This legislation included $377 billion in federally-funded loans to small businesses and a $500

19   billion governmental lending program, administered by the United States Department of

20   Treasury (“Treasury”) and the Small Business Administration (“SBA”), a United States

21   government agency that provides support to entrepreneurs and small businesses.

22          21.       As part of the CARES Act, the Federal Government created a $349 billion loan

23   program, referred to as the Paycheck Protection Program or PPP, temporarily adding a new

24   product to the SBA’s 7(a) Loan Program (“SBA 7(a) Program”).

25          22.        The PPP provided small businesses with loans to be originated from February

26   15, 2020, through June 30, 2020. The PPP was created to provide American small businesses

27

28
                                                      6
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.32 Page 7 of 24




 1   with eight-weeks1 of cash-flow assistance and to allow a certain percentage of the loan to be

 2   forgiven if the loan is utilized to retain employees and fund payrolls. Although the loans are

 3   administered by the Treasury and backed by the Federal Government, the loans are funded by

 4   private lenders (“Lenders”), including banks and financial services firms, that review and

 5   approve PPP loan applications.

 6            23.       The Treasury announced on April 3, 2020, that small businesses and sole

 7   proprietors could fill out an application (the “Application”) to apply and receive loans to cover

 8   their payroll and other expenses through approved SBA Lenders. Beginning on April 10, 2020,

 9   independent contractors and self-employed individuals could apply as well.2

10           24.        On April 24, 2020, President Trump signed the Paycheck Protection Program

11   and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in PPP funding,

12   bringing the total PPP funds available to lend to $659 billion.

13           25.        On June 5, 2020, President Trump signed the Paycheck Protection Program

14   Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which changes key provisions of

15   the Paycheck Protection Program, including provisions relating to the maturity of PPP loans, the

16   deferral of PPP loan payments, and the forgiveness of PPP loans. The Flexibility Act did not

17   change Defendants’ statutory duty to pay Plaintiff the Agent Fees Plaintiff is owed.

18           26.        The Treasury’s Paycheck Protect Program (PPP) Information Sheet for

19   Lenders3 (the “PPP ISL”), consistent with the SBA PPP Final Rule (collectively, the “SBA

20   Regulations”), describes a system to distribute the PPP loans that relies on established SBA

21   Lenders – who approve and fund loan applicants – and the addition of independent agents (“PPP

22   Agents”) – who provide small businesses with the necessary assistance enabling them to apply

23   for a PPP loan.

24            27.       Under the SBA Regulations, a PPP Agent “can be:

25
     1
       On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020 (Pub. L. 116-142), extended the
26
     eight-week period to twenty-four weeks.
     2
       Paycheck Protection Program (PPP) Information Sheet: Borrowers, Dep’t of Treasury (last visited, June 18,
27   2020), https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
     3
       Paycheck Protection Program (PPP) Information Sheet: Lenders, Dep’t of Treasury (last visited, June 18,
28   2020), https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf?
                                                           7
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.33 Page 8 of 24




 1                                An attorney;

 2                                An accountant;

 3                                A consultant;

 4                                Someone who prepares an applicant’s application for financial

 5                                 assistance and is employed and compensated by the applicant;

 6                                Someone who assists a lender with originating, disbursing, servicing,

 7                                 liquidating, or litigating SBA loans;

 8                                A loan broker; or,

 9                                Any other individual or entity representing an applicant by conducting

10                                 business with the SBA.”4

11             28.       Unlike the existing SBA 7(a) Program, the SBA Regulations expressly

12   contemplate and encourage PPP Agents to assist small businesses with their Applications. The

13   SBA Regulations allow for and set standards by which PPP Agents are to be paid for their work.

14   Specifically, the regulations require that PPP Agents be paid from a portion of the set fees

15   provided to SBA Lenders for processing the PPP Loan.

16             29.       Before the passage of the CARES Act, lenders were not compensated by the

17   SBA for originating SBA 7(a) Loans. Under the newly enacted SBA Regulations for PPP loans,

18   Lenders are generously compensated for processing PPP loans (“Lender Fees”) based on the

19   amount of the funded PPP loan. The SBA pays Lender Fees to Lenders who process PPP loans

20   in the following amounts:

21                                Five percent (5%) for loans of not more than $350,000;

22                                Three percent (3%) for loans of more than $350,000 and less than

23                                 $2,000,000; and

24                                One percent (1%) for loans of at least $2,000,000.5

25              30.      The CARES Act states, “Agent fees will be paid by the lender out of the fees

26   the lender receives from SBA. Agents may not collect fees from the borrower or be paid out

27
     4
         Id.
28   5
         85 FR 20816 (3)(d).
                                                           8
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.34 Page 9 of 24




 1   of the PPP loan proceeds. The total amount that an agent may collect from the lender for

 2   assistance in preparing an application for a PPP loan … may not exceed:

 3                     One (1) percent for loans of not more than $350,000;

 4                     0.50 percent for loans of more than $350,000 and less than $2 million; and

 5                     0.25 percent for loans of at least $2 million.”6 (the “Agent Fees”).

 6           31.        Before the passage of the CARES Act, lenders and agents were not

 7   compensated by the SBA for originating SBA 7(a) Loans. That is why the CARES Act

 8   authorized the Treasury to establish limits on Agent Fees. The Treasury, “in consultation with

 9   the Secretary, determined that the agent fee limits set forth above are reasonable based upon

10   the application requirements and the fees that lenders receive for making PPP loans.”7

11            32.       In other words, when implementing the CARES Act, the Treasury determined

12   that the best and quickest way to get the PPP loans to the small businesses was to establish new

13   regulations where Lenders and PPP Agents work together to quickly and efficiently process

14   Applications. To incentivize this relationship, the Lender and Agent were to split the Federal

15   Government fees approximately 80% to be retained by the Lender and 20% to be forwarded to

16   the Agent.

17           33.        By assisting businesses in preparing their Applications for PPP funding, PPP

18   Agents play a critical role in fulfilling the goals of the CARES Act and ensuring adherence to

19   the United States Congress’s legislative intent. Indeed, the Senate directed the Treasury to “issue

20   guidance to lenders and agents to ensure that the processing and disbursement of covered

21   loans prioritizes small business concerns and entities in underserved and rural markets,

22   including veterans and members of the military community, small business concerns owned

23   and controlled by socially and economically disadvantaged individuals…, women, and

24   businesses in operation for less than 2 years.”8

25           34.        If not for the PPP Agents, tens of thousands of small businesses would have had

26   difficulty or been unable to apply for PPP loans.

27   6
        85 FR 20816 (4)(c).
     7
       Id. (Emphasis Added).
28   8
        CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281. (Emphasis Added.)
                                                         9
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.35 Page 10 of 24




 1            35.        Nowhere in the CARES Act or the SBA Regulations does the Federal

 2    Government state, or even suggest, that Lender’s approval is required in order for an

 3    Applicant to use an Agent.

 4             36.       Here, the Defendants are SBA approved Lenders. Plaintiff served as the PPP

 5    Agent for small businesses applying for the PPP loans provided by the Defendants and backed

 6    by the full faith and credit of the Federal Government.

 7             37.       Despite Plaintiff’s important (and successful) work in assisting the Applicants

 8    with their Applications, Defendants have not paid Plaintiff the regulatorily required Agent Fees,

 9    but have instead retained the Agent Fee portion of the Lender Fees for itself.

10             38.       Plaintiff has no other means of obtaining payment for the PPP Agent services it

11    provided to its clients in securing their PPP loans. The SBA Regulations specifically prohibit

12    PPP Agents from obtaining payment of any fees from the Applicants (i.e., Plaintiff’s clients).

13    The SBA Regulations require Plaintiff to be paid only by the Lender (i.e., Defendants) through

14    the payment of a portion of the Lender Fees.

15             39.       Upon information and belief, apart from Plaintiff’s clients, Defendants funded

16    PPP loans for other businesses and failed to pay the statutorily required Agent Fees to members

17    of the proposed Class that served as PPP Agents for other Applicants whose PPP loans were also

18    funded by the Defendant.

19             40.       Adding validity to the need to file this action, on May 27, 2020, United

20    Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”) from the U.S.

21    Department of Justice (the “DOJ”) pursuant to the False Claims Act. The CID directed UCB and

22    its affiliated entities “to produce certain documents and respond to written interrogatories

23    relating to the PPP loans approved by the Bank, the Bank’s non-payment of fees to agents of

24    borrowers and the Bank’s policies related to payment or non-payment of agent fees.”9

25    //

26

27    9
       United Community Banks, Inc., Form 8-K (last visited June 18, 2020), https://ir.ucbi.com/static-files/c7f8eaa8-
      d6bf-48e8-8ebc-a60c0bf3adea. UCB is a named defendant in another lawsuit based on the same allegations in the
28    Northern District of Georgia, 1:20-cv-02026-LMM.
                                                            10
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.36 Page 11 of 24




 1                                  Plaintiff Assisted its Clients with Applying

 2                                     for PPP Loans Under the CARES Act

 3              41.       To assist its clients with preparing Applications for a PPP loan through

 4    Defendants, Plaintiff spent considerable time familiarizing itself with the CARES Act and the

 5    related SBA Regulations. In particular, relevant provisions include Section 1102, which permits

 6    the SBA to guarantee 100% of Section 7(a) loans under the PPP, and Section 1106 of the Act,

 7    which provides forgiveness of up to the full principal amount of qualifying loans guaranteed

 8    under the PPP.

 9              42.       Complying with the SBA Regulations, Plaintiff assisted Applicants in the PPP

10    Application process. As contemplated by the Federal Government, such assistance contributed

11    to the successful funding of the Applicants’ PPP loans with a Defendant.

12              43.       Based on the SBA Regulations, Plaintiff understood that it was not allowed to

13    charge its clients any fee relating to the Application process and that it was only permitted to

14    receive compensation from the PPP Agents’ share of the Lender Fees the Federal Government

15    entrusted to the Lenders for the PPP Agents benefit.

16              44.       Plaintiff further understood that it was not entitled to the Agent Fees until the

17    Lender received its Lender Fees. Based on information and belief, Defendants have received the

18    Lender Fees for the Applicants Plaintiff assisted, thereby making the Agent Fees immediately

19    due to Plaintiff.

20              45.       To participate in the PPP, “Lenders must comply with the applicable lender

21    obligations set forth in this [SBA PPP Final Rule]…”10.

22              46.       Therefore, Plaintiff believed in good faith that Defendants would comply with

23    the SBA Regulations and pay Plaintiff the statutorily required Agent Fees.

24              47.       However, Defendants violated the SBA Final Rule because they did not pay

25    Plaintiff the Agent Fees the Federal Government entrusted to the Defendants for the benefit of

26    the Plaintiff. Instead, Defendants have illegally retained the Agent Fee portion of the Lender

27    Fees.

28    10   85 FR 20812 (1). (Emphasis Added).
                                                        11
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.37 Page 12 of 24




 1            48.     A request for payment of the Agent Fees was made to Defendants Pacific

 2    Enterprise Bank and Readycap Lending, LLC (the “Contacted Defendants”). The Contacted

 3    Defendants either refused to pay or failed to respond that they would pay Agent Fees.

 4            49.     Plaintiff has not submitted a request for Agent Fees to Defendants Bank of

 5    America, N.A., First Home Bank, Frost Bank, JPMorgan Chase Bank, N.A., U.S. Bank National

 6    Association, and Wells Fargo Bank, N.A. as they have publicly stated that they are not paying

 7    Agent Fees, and as such, a demand for payment to Defendants Bank of America, N.A., First

 8    Home Bank, Frost Bank, JPMorgan Chase Bank, N.A., U.S. Bank National Association, and

 9    Wells Fargo Bank, N.A. is futile.

10            50.     Defendants, as Lenders under the PPP, lack any legal authority under the SBA

11    Regulations to withhold payment of the Agent Fees to Plaintiff.

12            51.     As a result of Defendants’ unlawful actions, Plaintiff and the Class have

13    suffered financial harm by being deprived of the statutorily mandated compensation for the

14    professional services they provided in their critical role as a PPP Agent, assisting Applicants in

15    the preparation of their PPP application. Defendants barred Plaintiff from receiving

16    compensation for their role as PPP Agents in the PPP process, which role resulted in significant

17    benefits to both small businesses and the Lenders.

18    //

19                                    IV. CLASS ALLEGATIONS

20            52.     Plaintiff brings this action on behalf of itself, and all other similarly situated

21    Class members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure

22    and seeks certification of the following Nationwide Class:

23

24                   All Agents who assisted a business in preparing an Application for a PPP

25                   loan pursuant to the CARES Act (the “Nationwide Class”).

26

27           53.      To the extent that a Nationwide Class is not certified, in the alternative, Plaintiff

28    brings this action on behalf of itself, and all other similarly situated Class members pursuant to
                                                      12
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.38 Page 13 of 24




 1    Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and seeks certification of

 2    the following Statewide Class:

 3

 4                      All Agents who assisted a business in California in preparing an Application for

 5                      a PPP loan pursuant to the CARES Act (the “Statewide Class”).

 6

 7    The Statewide and Nationwide Class may hereafter be referred to as the “Class”.

 8             54.        For purposes of the Class definition, the term “Agent” has the same meaning as

 9    an “agent” under the SBA Regulations.

10             55.        Plaintiff reserves the right to expand, limit, modify, or amend this Class

11    definition, including the addition of one or more subclasses, in connection with Plaintiff’s motion

12    for class certification, or any other time, based upon, inter alia, changing circumstances and/or

13    new facts obtained during discovery.

14             56.        The following are excluded from the Class and/or Subclass: (a) any Judge or

15    Magistrate presiding over this action and members of their families; (b) the officers, directors,

16    or employees of Defendants; and (c) all persons who properly execute and file a timely request

17    for exclusion from the Class.

18             57.        Numerosity: The Class is composed of hundreds or thousands of Agents (the

19    “Class Members”), whose joinder in this action would be impracticable. The disposition of their

20    claims through this class action will benefit all Class Members, the parties, and the courts.

21             58.        Commonality and Predominance: Common questions of law and fact affect the

22    Class.    These questions of law and fact predominate over individual questions affecting

23    individual Class Members and, include, but are not limited to, the following:

24                   a. Whether Plaintiff is an “agent” as that term is defined by the Cares Act and

25                      relevant regulations;

26                   b. Whether Defendants were obligated to pay Plaintiff and the Class Agent Fees

27                      from the Lender Fees it received under the CARES Act;

28                   c. Whether Defendants failed to pay Agent Fees they were required to pay;
                                                       13
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.39 Page 14 of 24




 1               d. Whether Class Members are entitled to damages; and if so, in what amount;

 2               e. Whether Defendants are likely to continue to mislead the public and Class

 3                   Members and continue to violate SBA Regulations regarding paying Agents their

 4                   earned fees under the CARES Act;

 5               f. Whether Plaintiff and Class Members are entitled to an award of reasonable

 6                   attorney’s fees, pre-judgment interest and costs of suit; and

 7               g. Whether Defendants were unjustly enriched by their practice of refusing to pay

 8                   Agent Fees.

 9            59.      Superiority: In engaging in the conduct described herein, Defendants have acted

10    and/or failed to act on grounds generally applicable to Plaintiff and other Class Members. Such

11    behavior requires the Court’s imposition of uniform relief to ensure compatible standards of

12    conduct toward Class Members. A class action is superior to all other available means for the

13    fair and efficient adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, Class

14    Members could afford or would deem it economically reasonable to seek legal redress of the

15    wrongs complained of herein on an individual basis. Absent a class action, Class Members would

16    not likely recover, or have the chance to recover, and Defendants would be permitted to retain

17    the fruits of their misdeeds. Any difficulties that might occur in the management of this proposed

18    class action are insubstantial. See Fed. R. Civ. P. 23(b)(1)(A).

19            60.      Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the

20    claims of the other Class Members. Plaintiff and the Class Members have been injured by

21    Defendants’ uniform, unfair and unlawful practice of denying PPP Agent Fees, as alleged herein.

22    The factual and legal basis of Defendants’ liability to Plaintiff and each Class Member as a result

23    of Defendants’ actions are described herein.

24            61.      Adequacy: Plaintiff is an adequate representative of the Class because it is a

25    member of the Class, and Plaintiff’s interests do not conflict with the interests of the other Class

26    Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and

27    protect the interests of the other Class Members. Plaintiff has retained counsel with substantial

28    experience in litigating complex cases, including class actions. Both Plaintiff and its counsel will
                                                      14
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.40 Page 15 of 24




 1    vigorously prosecute this action on behalf of the Class and have the financial ability to do so.

 2    Neither Plaintiff nor counsel has any interest adverse to other Class Members.

 3            62.         Plaintiff is informed and believes that Defendants keep extensive computerized

 4    records of their loan applications through, inter alia, computerized loan application systems, and

 5    Federally-mandated record-keeping practices. Defendants have one or more databases through

 6    which all of the Applicants may be identified and ascertained, and it maintains contact

 7    information, including email and mailing addresses. From this information, the existence of the

 8    Class Members (i.e., the PPP Agent for the Applicant) can be determined, and thereafter, a notice

 9    of this action can be disseminated in accordance with due process requirements.

10    //

11                                         V. CAUSES OF ACTION

12                                                  COUNT I

13                                        DECLARATORY RELIEF

14                                      AGAINST ALL DEFENDANTS

15            63.         Plaintiff hereby incorporates by reference the foregoing allegations as if fully

16    set forth herein.

17            64.         Plaintiff assisted its clients with the PPP Loan application process, allowed

18    Defendants to secure customers for PPP lending, and satisfied all prerequisites for obtaining PPP

19    Agent Fees. Defendants failed to pay Agent Fees owed to Plaintiff as required by the SBA

20    Regulations. Instead, Defendants kept the Agent Fees for themselves, in direct violation of the

21    SBA Regulations.

22            65.         An actual controversy has arisen between Plaintiff and Defendants as to the

23    Agent Fees owed to Plaintiff by Defendants. Through their conduct of refusing to pay Agent

24    Fees and otherwise, Defendants have denied that they owe the statutorily required Agent Fees to

25    Plaintiff and the Class.

26            66.         Plaintiff and the Class seek a declaration, in accordance with SBA Regulations

27    and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that Defendants are obligated

28    to set aside money to pay, and to pay the Agent Fees the PPP Agents have earned for the work
                                                        15
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.41 Page 16 of 24




 1    performed on behalf of their clients that received a PPP loan from the Defendants.

 2              67.       Plaintiff and the Class seek a declaration in accordance with the SBA

 3    Regulations that a portion of the Lender Fees paid to Defendants must be paid to Plaintiff and

 4    the Class.

 5    //

 6                                                  COUNT II

 7                                              UNJUST ENRICHMENT

 8                                       AGAINST ALL DEFENDANTS

 9              68.       Plaintiff hereby incorporates by reference the foregoing allegations as if fully

10    set forth herein.

11              69.       Plaintiff and the Class Members are PPP Agents who assisted small businesses

12    in preparing their Application for a PPP loan from Defendants who, in turn, received a federal

13    guarantee of repayment of the funds as well as a generous Lender Fee for each PPP loan from

14    the U.S. Government.

15              70.       To participate in the PPP, “Lenders must comply with the applicable lender

16    obligations set forth in this [SBA PPP Final Rule]…”11. Despite their efforts as PPP Agents,

17    Defendants have failed to pay Plaintiff and the Class Members the Agent Fees in violation of the

18    SBA PPP Final Rule.

19              71.       Instead, Defendants have retained the full amount of the Lender Fees from

20    which the SBA Regulations require Agent Fees to be paid. Therefore, Defendants have unfairly

21    retained fees intended to benefit and compensate Plaintiff and the Class for their efforts in

22    promoting the interests of the CARES Act and ensuring small businesses receive PPP loans.

23              72.       By holding themselves out as PPP lenders, Defendants’ conduct requested

24    Plaintiffs, and the Class Members, to assist Applicants with their PPP Applications and have the

25    Applications submitted to Defendants for approval.

26              73.       Defendants have been, and continue to be unjustly enriched, to the detriment

27    and at the expense of the Class Members.

28    11   85 FR 20812 (1). (Emphasis Added).
                                                        16
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.42 Page 17 of 24




 1            74.         Defendants have unjustly benefitted through the illegal retention of the Agent

 2    Fee portion of the Lender Fees paid by the Federal Government to the Defendants for the benefit

 3    of the Plaintiff and the Class.

 4            75.         If Defendants’ practice of retaining the full amount of Lender Fees despite the

 5    efforts of PPP Agents who, under the SBA Regulations, are entitled to a portion of the Lender

 6    Fees as Agent Fees, then the purpose and intent of the CARES Act would be upset because PPP

 7    Agents would receive no due compensation for assisting small businesses seeking a PPP Loan.

 8            76.         Plaintiff and the Class have no other means of obtaining compensation because

 9    the SBA Regulations prohibit PPP Agents from receiving payment from any source other

10    than the Lender Fees and expressly prohibit collecting any fees from the Applicants.

11            77.         Defendants’ conduct willfully and intentionally negates the terms of the SBA

12    Regulations by unilaterally refusing to forward to the PPP Agents the regulatorily required Agent

13    Fees that the Federal Government entrusted to the Lenders. Defendants’ actions render those

14    terms superfluous and undermine the intent of Congress to promote small business loans under

15    the PPP and CARES Act.

16            78.         Defendants should not be allowed to retain the proceeds from the benefits

17    conferred upon it by Plaintiff and the U.S. Government.

18            79.         Plaintiff and the Class were injured as a direct and proximate cause of

19    Defendants’ misconduct. Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly

20    acquired profits and other monetary benefits resulting from Defendants’ unlawful conduct, an

21    injunction preventing Defendants from continuing their unlawful conduct, and all other relief

22    afforded under the law that this Court deems just and proper.

23    //

24                                                 COUNT III

25                                               CONVERSION

26                                      AGAINST ALL DEFENDANTS

27            80.         Plaintiff hereby incorporates by reference the foregoing allegations as if fully

28    set forth herein.
                                                        17
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.43 Page 18 of 24




 1            81.       Under the SBA Regulations, Plaintiff and the Class, as PPP Agents, have a right

 2    to, title in, and the legal right of possession of, Agent Fees that must be paid from the amount of

 3    Lender Fees provided to Defendants for lending money pursuant to approved Applications.

 4            82.       The SBA Regulations state that “Agent fees will be paid out of lender fees” and

 5    provide guidelines on the amount of Agent Fees that should be paid to the PPP Agent, depending

 6    on the size of the PPP loan secured.

 7            83.       Additionally, the SBA Regulations require that Lenders, not Borrowers, pay the

 8    Agent Fees. The SBA Regulations unequivocally state that “Agents may not collect fees from

 9    the applicant.”

10            84.       Plaintiff and the Class fulfilled the role of PPP Agent by assisting small

11    businesses with their Applications. Due to Plaintiff’s efforts, Defendants made federally backed

12    PPP loans, entitling Defendants to Lender Fees from the U.S. Government. As such, Plaintiff

13    has a right to receive, and title to, the regulatorily-mandated Agent Fees.

14            85.       Although Plaintiff is entitled to Agent fees under the SBA Regulations,

15    Defendants have failed to pay the required Agent Fees, which the Federal Government paid to

16    the Defendants as part of the Lender Fees. Defendants have no legal claim, authorization, or

17    approval for this wrongful withholding of the Agent Fees. Therefore, Defendants have

18    appropriated, assumed, and exercised dominion over the Plaintiff’s and Class’ Agent Fees.

19            86.       In California, money may be the subject of a conversion claim if the money can

20    be described, identified, or segregated, and an obligation to treat it in a specific manner is

21    established. That requirement is met because the Agent Fees are a segregated portion of the

22    Lender Fees awarded through the SBA Regulations for a successfully funded PPP loan.

23            87.       At the time they unlawfully retained the Agent Fees, Defendants knew or should

24    have known that the Agent Fees were owed to Plaintiff and the other Class Members.

25            88.       Defendants’ improper acts or practices of refusing to pay Plaintiff and the other

26    Class Members the mandated Agent Fees are the proximate cause of the damages sustained by

27    the Plaintiff and the Class Members.

28            89.       Defendants’ conduct manifests a knowing and reckless indifference toward, and
                                                      18
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.44 Page 19 of 24




 1    a disregard of, the rights of Plaintiff and the Class Members.

 2            90.      By withholding the Agent fees, Defendants have maintained wrongful control

 3    over Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA Regulations.

 4            91.      Defendants committed civil conversion by retaining monies owed to Plaintiff

 5    and the Class.

 6            92.      Plaintiff and the Class have been injured as a direct and proximate cause of

 7    Defendants’ misconduct. Plaintiff, as such, seeks recovery from Defendants in the amount of the

 8    owed Agent Fees, and for all other relief afforded under the law.

 9    //

10                                               COUNT IV

11                              BREACH OF AN IMPLIED CONTRACT

12                                   AGAINST ALL DEFENDANTS

13            93.      Plaintiff and the Class, as PPP Agents, conferred a benefit upon Defendants by

14    assisting Applicants with their PPP Applications that were submitted to Defendants. Based in

15    part on Plaintiff’s work, Defendants received the Lender Fee from the Federal Government,

16    approximately 20% of which was to be forwarded to the PPP Agents (i.e., Plaintiffs and the

17    Class) as payment for the Agent Fee.

18            94.      In performing work to assist Applicants in preparing Applications for a PPP

19    loan for their small business, Plaintiff and the Class had a reasonable expectation of

20    compensation. That reasonable expectation stemmed from the SBA Regulations, which

21    explicitly stated PPP Agents would receive Agent Fees from the lenders. Those Agent Fees were

22    to be paid out of a portion of the Lender Fees.

23            95.      Despite that reasonable expectation and the plain language of the SBA

24    Regulations, Defendants have failed to pay Plaintiff and the Class the statutorily required Agent

25    Fees.

26            96.      Instead, Defendants have retained, or stated their entitlement to retain, the Agent

27    Fee portion of the Lender Fees for themselves and thereby, benefited from the work performed

28    by Plaintiff and the Class.
                                                        19
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.45 Page 20 of 24




 1            97.         It would be unjust to allow Defendants to retain the benefit of Plaintiff’s and the

 2    Class’s Agent Fees in light of their reasonable expectation of payment for the services they

 3    rendered.

 4            98.         Defendants, regardless of any intent of the parties, have a quasi-contractual

 5    obligation to pay for the services by which they benefited and to compensate Plaintiff and the

 6    Class for the reasonable value of their services.

 7            99.         Plaintiff and the Class have been injured as a direct and proximate cause of

 8    Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the amount of the

 9    owed Agent Fees, and for all other relief afforded under the law.

10    //

11                                                  COUNT V

12                        VIOLATION OF THE “UNFAIR” PRONG OF THE UCL

13              CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200, ET SEQ.

14                                      AGAINST ALL DEFENDANTS

15            100.        Plaintiff hereby incorporates by reference the foregoing allegations as if fully

16    set forth herein.

17            101.        The California Unfair Competition Law (hereinafter “UCL”) defines unfair

18    business competition to include any “unlawful, unfair or fraudulent” act or practice. A business

19    act or practice is “unfair” under the UCL if the reasons, justifications, and motives of the alleged

20    wrongdoer are outweighed by the gravity of the harm to the alleged victims.

21            102.        Defendants have committed unfair acts and concealed and omitted material facts

22    that have harmed Plaintiff and the Class.

23            103.        Specifically, Defendants, despite their obligations under the SBA Regulations,

24    Defendants have failed to pay the required Agent Fees, which the Federal Government paid to

25    the Defendants as part of the Lender Fees. Defendants’ conduct constitutes an unfair act because

26    Defendants received Lender Fees as a result of Plaintiff and the Class’s efforts to assist

27    Applicants in the Application process to secure PPP loans through Defendants, who are SBA

28    approved lenders.
                                                         20
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.46 Page 21 of 24




 1            104.    By Defendants holding themselves out as PPP Lenders, Defendants necessarily

 2    held themselves out as promising to follow the mandatory PPP guidelines and regulations.

 3            105.    Nevertheless, Defendants have failed to provide Plaintiff and the Class payment

 4    in the amount of the mandatory Agent Fees, and instead retained the Agent Fee portion of the

 5    Lender Fees for themselves.

 6            106.    Defendants also concealed and omitted material information, specifically, that

 7    despite holding themselves out as PPP lenders under the PPP program, that Defendants would

 8    refuse, and continue to refuse despite clear regulatory guidance, to pay regulatorily-mandated

 9    Agent Fees. Had Plaintiff and the Class known that Defendants would refuse to pay Agent Fees,

10    they would have taken their loans to other SBA Lenders who complied with the SBA

11    Regulations.

12            107.    Defendants’ unfair acts and omissions occurred in connection with the sale or

13    advertisement of services, namely, services related to the processing and financing of PPP loans

14    under the CARES Act and SBA Regulations.

15            108.    Defendants intended that Plaintiff and the Class rely on their omissions because,

16    had they stated they would not pay Agent Fees as required under the SBA Regulations, Plaintiff

17    and the Class would not have helped secure PPP loans from Defendants for their clients. By

18    concealing and omitting their intention not to pay required Agent Fees, Defendants improperly

19    obtained business from Plaintiff and the Class for which Defendants were compensated through

20    the Lender Fees.

21            109.    Plaintiff and the Class have been injured as a direct and proximate cause of

22    Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the amount of the

23    owed Agent Fees, and for all other relief afforded under the law.

24    //

25                                             COUNT VI

26                               VIOLATIONS OF THE CARES ACT

27                                  AGAINST ALL DEFENDANTS

28            110.    Plaintiff hereby incorporates by reference the foregoing allegations as if fully
                                                    21
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.47 Page 22 of 24




 1    set forth herein.

 2            111.        The CARES Act provides a stimulus package in response to the COVID-19

 3    pandemic and includes the PPP, which assists small businesses seeking to maintain payroll and

 4    other authorized expenses.

 5            112.        There is an implied cause of action arising under the CARES Act.

 6            113.        The CARES Act, along with the SBA’s Regulations, provides for the payment

 7    of Agent Fess to authorized representatives who assisted PPP loan applicants with their PPP

 8    Applications (i.e., PPP Agents consisting of the Plaintiff and the Class Members).

 9            114.        In flagrant disregard for the law, Defendants have failed and/or refused to pay

10    the Agent Fees to the Applicants’ authorized representatives (i.e., PPP Agents consisting of the

11    Plaintiff and the Class Members), and instead, kept the fees to enrich themselves.

12            115.        Plaintiffs and Class Members are PP Agents under the CARES Act and the

13    SBA Regulations and, therefore, are entitled to the Agent Fees they have earned. The Agent

14    Fees have been paid to the Lenders by the Federal Government and are to be paid by the Lenders

15    to the Plaintiffs and Class Members as set forth in the CARES Act and the SBA Regulations.

16            116.        Nevertheless, Defendants refused to pay Plaintiffs and the Class Members the
17    authorized Agent Fees.
18            117.        As a direct and proximate result of Defendants’ failure and/or refusal to comply
19    with the CARES Act and the Rule, Plaintiffs and the Class Members have suffered damages in
20    excess of $5 million.
21    //
22                                                 COUNT VII
23            VIOLATIONS OF THE SBA’s 7(a) LOAN PROGRAM, 15 U.S.C. § 636(a)
24                                      AGAINST ALL DEFENDANTS
25            118.        Plaintiff hereby incorporates by reference the foregoing allegations as if fully
26    set forth herein.
27            119.        The PPP was added to the SBA’s 7(a) loan program, which is designed to assist
28
                                                        22
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.48 Page 23 of 24




 1    small businesses in obtaining financing.

 2               120.       There is an implied cause of action arising under the SBA’s 7(a) loan program,

 3    as applied through the CARES Act.

 4               121.       The SBA Regulations provide for the payment of Agent Fees to authorized

 5    representatives that assisted PPP Applicants with their PPP Applications (i.e., PPP Agents

 6    consisting of the Plaintiff and the Class Members).

 7               122.       In flagrant disregard for the law, Defendants have failed and/or refused to pay

 8    Agent Fees to Plaintiffs and the Class Members, and instead, have kept the fees to enrich

 9    themselves.

10               123.       As a direct and proximate result of Defendants’ wrongful actions, Plaintiffs

11    and the Class Members have suffered damages in excess of $5 million

12    //

13                                            PRAYER FOR RELIEF

14              WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

15    relief:

16              a.   For an Order certifying the Class as defined above, appointing Plaintiff as Class

17                   representative, and appointing Plaintiff’s counsel as Class counsel;

18              b.   For an Order declaring Defendants’ actions to be unlawful;

19              c.   For a declaration that all regulatorily-mandated and calculated Agent Fees are owed

20                   to Plaintiff and the Class and should be deposited into a mutually agreeable fund or

21                   funds within 60 days, to be distributed to the PPP Agents who are entitled to the

22                   funds;

23              d.   For all injunctive and other equitable relief available to Plaintiff and Class Members;

24              e.   For an award of all recoverable compensatory, statutory, and other damages

25                   sustained by Plaintiff and Class Members;

26              f.   For reasonable attorneys’ fees and expenses as permitted by applicable statutes and

27                   law;

28              g.   For costs related to bringing this action;
                                                          23
     Case 3:20-cv-01395-MMA-WVG Document 1 Filed 07/22/20 PageID.49 Page 24 of 24




 1               h.   For pre- and post-judgment interest as allowed by law; and,

 2               i.   Such further relief at law or in equity that this Court deems just and proper.

 3    //

 4                                       DEMAND FOR JURY TRIAL

 5               Plaintiff, individually and on behalf of the Class, demand a trial by jury on all issues so

 6    triable.

 7

 8    Dated: July 22, 2020                                  Respectfully submitted,

 9                                                          /s/ Nitoj P. Singh
                                                            DHILLON LAW GROUP INC.
10
                                                            Harmeet K. Dhillon (CA Bar No. 207873)
11                                                          Nitoj P. Singh (CA Bar No. 265005)
                                                            177 Post St., Suite 700
12                                                          San Francisco, CA 94108
                                                            Telephone: (415) 433-1700
13                                                          Facsimile: (415) 520-6593
14
                                                            GRAYLAW GROUP, INC.
15                                                          Michael E. Adler, Esq. (CA Bar 236115)
                                                            26500 Agoura Road, #102-127
16                                                          Calabasas, CA 91302
                                                            Telephone: (818) 532-2833
17                                                          Facsimile: (818) 532-2834
18
                                                            GERAGOS & GERAGOS, PC
19                                                          Mark J. Geragos (CA Bar No.: 108325)
                                                            Ben J. Meiselas (CA Bar No.: 277412)
20                                                          644 South Figueroa Street
                                                            Los Angeles, California 90017
21                                                          Telephone: (213) 625-3900
22                                                          Facsimile: (213) 232-3255

23
                                                            Attorneys for Plaintiff and the Proposed
24                                                          Class
25
26

27

28
                                                         24
